Citation Nr: 0112672	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-01 160	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from April 1943 to July 
1946.  He sustained a gunshot wound when he was shot by a 
sniper in France in October 1944.  He died in June 1999.  The 
appellant is the surviving spouse of the veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C. § 1310; entitlement to VA 
Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 
§ 1318; and entitlement to Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35.  


REMAND

Factual background

The veteran died in June 1999, at the age of 76, of an acute 
myocardial infarction with secondary pulmonary edema due to 
hypertension; prostate cancer was noted to be an underlying 
cause of death.  

As noted in the Introduction, the veteran sustained a gunshot 
wound in combat during World War II.  At the time of his 
death the veteran was service connected for ankylosis of the 
left hip, secondary to gunshot wound (GSW), which was rated 
70 percent disabling; severe paralysis of the left sciatic 
nerve, partial, with muscle atrophy, foot drop, and loss of 
dorsiflexion in the foot, secondary to GSW, rated 60 percent 
disabling; perforating GSW of the left buttock and pelvis, 
perforating bladder and partial severance of the right 
spermatic cord, and damage to Muscle Groups 17 and 19, rated 
50 percent disabling; lumbosacral plexus injury, rated 
20 percent disabling; and chronic prostatitis, rated 
noncompensably disabling.  His combined rating at his death 
was 100 percent.  The 100 percent rating had been effective 
from February 2, 1990; prior to that date, the veteran had 
been rated 90 percent disabled from December 16, 1946. 

Reasons for remand

The Board notes that during the pendency of the appellant's 
appeal but after the case was forwarded to the Board, the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It 
applies to this case.  The VCAA provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

It is contended by the appellant that the veteran's service-
connected disabilities played a significant role in his 
death.  According to the death certificate, the veteran died 
at St. John's Hospital on June 8, 1999.  The death 
certificate is signed by J.R.G., M.D., who indicated that he 
had treated the veteran from March 1998 until his death.  The 
Board notes that neither the records of the veteran's final 
hospitalization nor Dr. G.'s treatment records are on file.  
Additionally, the record contains no physician's opinion 
addressing whether the veteran's service-connected 
disabilities, for which he had been assigned a 100 percent 
evaluation from February 2, 1990, caused or chronically 
worsened the cardiovascular disease or prostate cancer that 
caused his death.  The Board notes in passing that the 
veteran had been service connected for prostatitis since 
1946. 

Based on the above, the Board finds that additional 
development is required in this case.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1.  The appellant should be 
requested to provide the names, 
addresses and approximate dates of 
treatment of the veteran by any 
health care providers, including VA, 
who may possess additional records 
pertinent to her pending claims.  
After obtaining any necessary 
authorization from the appellant, 
the RO should attempt to obtain, and 
associate with the file, all records 
noted by the appellant that are not 
currently on file.

2.  The RO should obtain and 
associate with the claims file 
copies of the veteran's final 
hospitalization at St. John's 
Hospital, which ended with his death 
in June 1999; the RO should also 
obtain and add to the file copies of 
all of the veteran's treatment 
records from Dr. J.R.G.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the appellant, it 
should inform the appellant and her 
representative of this and request 
them to provide copies of the 
outstanding medical records.

4.  Thereafter, the RO should have a 
physician with appropriate expertise 
review the claims file and provide 
an opinion as to whether it is at 
least as likely as not that one or 
more of the veteran's service-
connected disabilities caused or 
chronically worsened his 
cardiovascular disease or prostate 
cancer or otherwise played a 
material causal role in the 
veteran's death.  The physician 
should also provide the supporting 
rationale for the opinion.  Without 
limiting the foregoing, the 
reviewing physician should comment 
on the relationship, if any, between 
the veteran's long-standing, 
service-connected prostatitis and 
the prostate cancer referred to in 
the veteran's death certificate.  
The report generated from this 
records review should be associated 
with the claims folder.

5.  The RO should undertake any 
other action required to comply with 
the notice and duty to assist 
provisions of the VCAA and should 
then readjudicate the issues on 
appeal.  If the benefits sought on 
appeal are not granted, the 
appellant and her representative 
should be provided with a 
Supplemental Statement of the Case 
and afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




